FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                            DATE: August 26, 2021

CASE OF: IN RE: AMENDMENT TO FLORIDA RULE OF CIVIL
         PROCEDURE 1.280

DOCKET NO.: SC21-929           OPINION FILED: August 26, 2021

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE
ABOVE OPINION:

On p. 5, line 5, “Unconstrained by the limited scope of certiorari
review, this rules case allows us to determine whether to adopt the
apex doctrine in the corporate context.” was changed to “This rules
case allows us to decide whether to adopt the apex doctrine in the
corporate context.”
On p. 5, line 16, removed the words “for decades” between “Florida”
and “have.”
On p. 7, lines 7-8, “(cleaned up).” was changed to “(citation
omitted).”
On p. 8, line 5, “We are persuaded that it is in Florida’s best
interests to codify the apex doctrine in our rules of civil procedure
and to apply the doctrine to both private and government officers.”
was changed to “We believe that it is in Florida’s best interests to
codify the apex doctrine in our rules of civil procedure and to apply
the doctrine to both private and government officers.”
On p. 8, lines 11 and 12, “The new Florida Rule of Civil Procedure
1.280(h) (Apex Doctrine) that we adopt today is as follows:” was
changed to “New Florida Rule of Civil Procedure 1.280(h) (Apex
Doctrine), which we adopt today, is as follows:” above the block
quote.
On. p. 12, line 1, removed the word “and” after the comma.

SIGNED: OPINION CLERK